352 m X'“ 04 l

COURT OF CRIMINAL APPEALS WRIT NO. WR-SZ, 778-01
TARRANT COUNTY TEXAS WRIT NO. C- 396- 010272 -1152016- A

EX PARTE

IN THE COURT OF CRIMINAL APPEALS
OF TEXAS, IN AUSTIN, TX.

¢O?€O'>¢O'>CO'>¢O¢

DESMOND LEDET

PROOF THE APPLICANT OBJECTED TO THE\HABEAS TRIAL COURT'S FAILURE
TO DEVELOP THE FACTS PERTAINING TO`EAQH GROUND EVEN THOUGH THE
APPLICANT REQUESTED A HEARING TO DO SO SEVERAL TIMES IN THE MEMO-

RANDUM, AND IN MULTIPLE MOTIONS; &

PROOF THE APPLICANT REQUESTED THE TRIAL COURT TO MAKE A RULING

ON ALL OF THE MOTIONS FILED IN THE TRIAL COURT(WHICH ARE MANY)
SEEKING AN EVIDENTIARY HEARING, OR DILIGENTLY SEEKING TO DEVE-

LOP THE FACTS IN REGARD§ TO ANY OF HIS GROUNDS RAISED,
PRIOR TO THE APPLICANT BEING DELIVERED NOTICE THAT
THE TRIAL COURT ADOPTED THE STATE'S PROPOSED FACT FINDINGS
AND LEGAL CONCLUSIONS.

TO THE HONORABLE JUDGES OF THE COURT OF CRIMINAL APPEALS:
The Applicant, Desmond Ledet, humbly presents:

l: Prior to the Applicant being delivered the notice through
prison mailroom that the trial court adopted the State's
erroneous proposed findings of fact and conclusions of law
the Applicant had already filed the NOW ATTACHED(TIME FILED
STAMPED COPY) OBJECTION AND RMQUEST. See pageS.Z ¢¢4 Of
this notice of proof. ___ ___

2: Prison mailroom records will verify that the Applicant was
delivered the notice the trial court adopted the State' s
incomplete and inaccurate findings and legal conclusions at
the prison mailroom on Jan. 28th, 2015.

3: One day prior to that, the Applicant's mother hand deliver-
ed the now attached time filed stamped objection/5 request.
On Jan. 27th, 2©15. PLEASE SEE THAT OBJECTION AND REQUEST.

4: At no point did the Applicant fail to diligently seek to
properly develop the record, yet the trial court refused
to adequately do so. Because the Applicant does not know
if the attacheddocumentwas sent to this Court, he has re-
spectfully forwarded the attached copy for your review.

HE©§§§PY`;:NE§LS Respectfull Submitted,
CQURTOF § §§ Z:
FEB 23201€ §:~§”§§2§ B§‘§tt 0165 095

3899 State Hwy.98
’New Boston, TX 75570

Ab@€.&c@@ia,©@m

proof-objection/reguest (3 page exhibit nov
p.l of 4 attached, p.2-4)

THOMAS A WILDER, D|ST. CLERK `

 

TARRANTCOUNTYTEXAS
b JAN 2'7 2[]_15
No.c-396-010272-1152016_A nME l
Ex PARTE § IN THE 396th JUDICPXb_-_________DEHHV

§
§ DISTRICT coURT oF
§
§

DESMOND LEDET TARRANT COUNTY,.TX.

OBJECTION TO THE LACK OF AN EVIDENTIARY HEARING TO DEVELOP THE
FACTS PERTAINING TO EACH GROUND RAISED IN APPLICANT'S 11.07 WRIT
APPLICATION

_____E_”___ _
RESPECTFUL REQUEST THAT THE HONORABLE HABEAS COURT WILL PLEASE
MAKE A RULING ON ALL OF APPLICANT'S MOTIONS PREVIOUSLY FILED IN
THIS CAUSE IN WHICH THE APPLICANT IS EITHER REQUESTING ANTEVI¥,
DENTIARY HEARING, OR SEEKING TO DILIGENTLY DEVELOP THE FACTS IN
REGARDS TO ANY OF HIS GROUNDS RAISED

TO THE HONORABLE JUDGE OF THE ABOVE SAID COURT:

The Applicant, Desmond Ledet, respectfully and humbly presents
this OBJECTION and REQUEST, as stated above in the heading of
this document. In support of this objection and request the Ap-.
plicant presents the following:

`A: The Applicant_does not in any way present the following
lobjection;and;request withlthe intent to badger, rushior
harass the honorable`Court in any manner whatsoever./He
is very patient,and has how ever muchpatiencehe will need

to have,to obtain the relief he is seeking.

Bi Nevertheless the Applicant is aware that the the 180 days
that the 2014 new vers1on -of Tex. Ru1es of Appellate Pro~
cedure allow the habeas trial court to resolve the issues
will be over in about 8 days. (180 days over on approxi-;
mately Jan1 28th, 2015)-(Today is Jan. 20th, 2015) See 235
R.App.Proc. 73.5 , Yet the Applicant has not yet been
bench warranted back from TDCJ to resolve the still unre-

solved issues.

 

C: Also none of the prosecutorial misconduct/BRADY Grounds
have even been formerly designated to be resolved, yet
those grounds state facts,that if true, vould definately
entitle the Applicant to immediate habeas corpus relief.
AN EVIDENTIARY HEARING IS NEEDEDQ(GrOundS 27-32).

D: Accordingly, the Applicant respectfully OBJECTS to the las
ck of~a'LIVE:HEARING in reference to every Ground raised.
And humbly request that this Court would make-a Ruling on
the;neviouslyfiled motions to develop the record/evidenti-

p.i of 3
proof-objection/request
-p;2~o‘f 4

ary hearing motions_and;request.

E: The Applicant, HUMBLY,L also respectfully OBJECTS to the
lack of a RULING on any of the previously filed motions,
request, etc. seeking to develop the record(pertaining to
any and every Ground) by way of live evidentiary hear-
ing etc.

F: Please do not be offended by this motion in any manner.
The Applicant has highest respect for this honorable Court
. The Applicant is diligent and does not want to be mis#:
understood as having.acquiesced to the lack of an eviden-
'tiary hearing to develop the record. Nor does the Appli:-
cant want the record to mistakenly reflect that he failed
to object to a lack of a RULING on the multiple motions,
request, etc. he has filed seeking to develop the record(
on every Ground) by way of the live evidentiary hearing.

G: A quick review by this honorable Court of the habeas re~
cord filed with the District Clerk will reveal multiple
motions seeking a live evidentiary hearing on every Ground
. More than usual in fact. The Applicant also repeatedly
requested a live evidentiary hearing in the Actual writ
itself in the Memorandum of law multiple times.Applicant
has multiple time filed stamped copies of each motion.

PRAYER

The Applicant humbly prays that this honorable Court will
note these OBJECTIONS now placed in the Record, Rule on the
multiple motions before the Court seeking to develop the ha-
beas record, designate Grounds #27-32 to be resolved,_and do
issue a bench warrant for the Applicant to be returned to Tar~
rant County immediatelywto have the appropriate live hearings
needed to fairly and justly resolve Applicantls multiple

Grounds raised in his writ of habeas corpus . If this Court

needs to request an extension from the Court Of Criminal Ap-

peals to resolve Applicant's Grounds then please do sol and

then please have the proper hearings A/S/A/P.
RESPECTFULLY SUBHITTED,

proof-objection/request
p.3 Of 4 _ p.z of 3

 
 

irwin ~ `
oEsuom) LEDE #01651095 `
Telford Unit t

3899 State Hwy.98

Bew Boston, TX. 75570

CERTIFICATE OF SERVICE

 

I, Desmond Ledet, certify that the original and two copies
of this objection/requestwhasibeen hand delivered to the Tar-
rant County, TX. Criminal District Clerks Office with in- "
structions to file the original with the 396th Judicial Dis-
trict Court of Tarrant County, TX; and to file ome copy with

the appellate section of the District Attorney's Office in

Tarrant County, TX. cfjj nwl?(;%:&g%%:i;,,@
` . \ 010/mw l 117 t
L/\x ~

proof-objection/request

9'4 Of 4 ___9.3 of 3